PER CURIAM.
Appellant was informed against by an information containing three counts: (1) uttering a forged instrument; (2) buying, receiving or concealing stolen property; (3) possession of stolen driver’s license. He was tried non-jury and adjudicated guilty on all three counts, and sentenced apparently only on the count of uttering.
On this appeal, the appellant has preserved for review the sufficiency of the evidence to support the convictions on the' three counts, and the trial court’s ruling on the motion to suppress. We find no merit in these contentions. See: Hazen v. Mayo, Fla.1956, 90 So.2d 123; Casso v. State, Fla.App. 1966, 182 So.2d 252; State v. Young, Fla.1968, 217 So.2d 567.
The court, of its own motion, has noted that there is ambiguity in the sentence rendered, being unable to determine whether appellant was sentenced to three years upon conviction on each count to run concurrently, whether he was sentenced to one year on each count to run consecutively, or whether he was only sentenced on the conviction as to the uttering count. Therefore, this matter is réturned to the trial court with instructions to resolve the ambiguity in the sentence rendered on the several adjudications.
Affirmed with instructions.